
	
		II
		111th CONGRESS
		1st Session
		S. 1544
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Kohl (for himself,
			 Mr. Bennet, Mrs. McCaskill, and Mr.
			 Feingold) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 with respect to the composition of the board of directors of the Pension
		  Benefit Guaranty Corporation, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pension Benefit Guaranty
			 Corporation Governance Improvement Act of 2009.
		2.Board of
			 Directors of the Pension Benefit Guaranty Corporation
			(a)In
			 generalSection 4002(d) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1302(d)) is amended to read as follows:
				
					(d)(1)The board of directors
				of the corporation consists of—
							(A)the Secretary of the Treasury, the
				Secretary of Labor, and the Secretary of Commerce;
							(B)a member that is a representative of
				employers offering defined benefit plans;
							(C)a member that is a representative of
				organized labor and employees; and
							(D)2 other members.
							(2)(A)The members of the
				board of directors described under subparagraphs (B) through (D) of paragraph
				(1)—
								(i)shall be appointed by the President
				by and with the advice and consent of the Senate—
									(I)at the beginning of the second year of
				the President's term of office, with respect to such members described under
				subparagraphs (B) and (C) of paragraph (1); and
									(II)at the beginning of the fourth year of
				the President's term of office, with respect to such members described under
				subparagraph (D) of paragraph (1); and
									(ii)shall serve for a term of 4
				years.
								(B)Not more than 2 members of the board
				of directors described under subparagraphs (B) through (D) of paragraph (1)
				shall be affiliated with the same political party.
							(C)Each member of the board of directors
				described under subparagraphs (B) through (D) of paragraph (1) shall not have a
				direct financial interest in the decisions of the corporation.
							(3)Each member of the board of directors
				described under subparagraph (A) of paragraph (1) shall designate in writing an
				official, not below the level of Assistant Secretary, to serve as the voting
				representative of such member on the board. Such designation shall be effective
				until revoked or until a date or event specified therein. Any such
				representative may refer for board action any matter under consideration by the
				designating board member.
						(4)The members of the board of directors
				described under—
							(A)subparagraph (A) of paragraph (1),
				shall serve without compensation, but shall be reimbursed for travel,
				subsistence, and other necessary expenses incurred in the performance of their
				duties as members of the board; and
							(B)subparagraphs (B) through (D) of
				paragraph (1) shall, for each day (including traveltime) during which they are
				attending meetings or conferences of the board or otherwise engaged in the
				business of the board, be compensated at a rate fixed by the corporation which
				is not in excess of the daily equivalent of the annual rate of basic pay in
				effect for grade GS–18 of the General Schedule, and while away from their homes
				or regular places of business they may be allowed travel expenses, including
				per diem in lieu of subsistence, as authorized by section 5703 of title 5,
				United States Code.
							(5)(A)The Secretary of Labor
				is the chairman of the board of directors.
							(B)The President shall designate 1 of
				the members appointed under paragraph (2) as the vice-chairman of the board of
				directors.
							(6)The Inspector General of the
				corporation shall report to the board of directors, and not less than twice a
				year, shall attend a meeting of the board of directors to provide a report on
				the activities and findings of the Inspector General, including with respect to
				monitoring and review of the operations of the corporation.
						(7)The General Counsel of the
				corporation shall—
							(A)serve as the secretary to the board of
				directors, and shall advise such board as needed; and
							(B)have overall responsibility for all
				legal matters affecting the corporation and provide the corporation with legal
				advice and opinions on all matters of law affecting the corporation, except
				that the authority of the General Counsel shall not extend to the Office of
				Inspector General and the independent legal counsel of such Office.
							(8)Notwithstanding any other provision
				of this Act, the Office of Inspector General and the legal counsel of such
				Office is independent of the management of the corporation and the General
				Counsel of the
				corporation.
						.
			(b)Number of
			 meetings; public availabilitySection 4002(e) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1302(e)) is amended—
				(1)by striking
			 The board and inserting (1) The board;
				(2)by striking
			 the corporation. and inserting the corporation, but in no
			 case less than 4 times a year with a quorum of not less than 5 members. Not
			 less than 1 meeting of the board of directors during each year shall be a joint
			 meeting with the advisory committee under subsection (h).; and
				(3)by adding at the
			 end the following:
					
						(2)The chairman of the board of
				directors shall make available to the public the minutes from each meeting of
				the board, unless the chairman designates a meeting or portion of a meeting as
				closed to the public, based on the confidentiality of the matters to be
				discussed during such
				meeting.
						.
				(c)Advisory
			 committee
				(1)Issues
			 considered by the CommitteeSection 4002(h)(1) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1302(h)(1)) is
			 amended—
					(A)by striking
			 , and (D) and inserting , (D); and
					(B)by striking
			 time to time. and inserting time to time, and (E) other
			 issues as determined appropriate by the advisory committee..
					(2)Joint
			 meetingSection 4002(h)(3) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1302(h)(3)) is amended by adding at the end the
			 following: Not less than 1 meeting of the advisory committee during each
			 year shall be a joint meeting with the board of directors under subsection
			 (e)..
				3.Avoiding
			 conflicts of interestSection
			 4002 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1302) is
			 amended by adding at the end the following:
			
				(j)The Director of
				the corporation, and each member of the board of directors described under
				subparagraphs (B) through (D) of subsection (d)(1), shall agree in writing to
				recuse him or herself from participation in activities which present a
				potential conflict of interest or appearance of such conflict, including by not
				serving on a technical evaluation
				panel.
				.
		4.Sense of
			 Congress
			(a)Formation of
			 committeesIt is the sense of
			 Congress that the board of directors of the Pension Benefit Guaranty
			 Corporation established under section 4002 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1302), as amended by this Act, should form
			 committees, including an audit committee and an investment committee, to
			 enhance the overall effectiveness of the board of directors.
			(b)Risk management
			 positionIt is the sense of Congress that the Pension Benefit
			 Guaranty Corporation established under section 4002 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1302), as amended by this Act, should
			 establish a risk management position that evaluates and mitigates the risk that
			 the corporation might experience. The individual in such position should
			 coordinate the risk management efforts of the corporation, explain risks and
			 controls to senior management and the board of directors of the corporation,
			 and make recommendations.
			
